Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Weitzel Reg. No. 54,534 on 07/21/2021. 

The following claims have been amended as follows: 

1.	(Currently Amended) A method for restricting the dissemination of information comprising:
selecting, by a processor, sensitive information displayed within a user interface based on touch input;
detecting, by a processor, that the sensitive information should be one or more of hidden, obfuscated, or replaced; and
when a device is handed from a first party allowed to see the sensitive information to a second party, performing, by the processor, the one or more of hiding, obfuscating, or replacing the sensitive information within the user interface until an identity of the second party is confirmed, wherein performing the one or more of hiding, obfuscating, or replacing the sensitive 

11.	(Currently Amended) A system that restricts the dissemination of information comprising:
a microprocessor; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to execute:
an obfuscation module that detects that sensitive information displayed within a user interface based on touch input should be one or more of hidden, obfuscated or replaced; and
when a device is handed from a first party allowed to see the sensitive information to a second party, the obfuscation module performs the one or more of hiding, obfuscating, or replacing of the sensitive information within the user interface until an identity of the second party is confirmed, wherein performing the one or more of hiding, obfuscating, or replacing the sensitive information until the identity of the second party is confirmed is based on detecting when the device changes hands from the first party allowed to see the sensitive information to the second party, wherein detecting when the device changes hands from the first party allowed to see the sensitive information to the 

26.	(Currently Amended) A system that restricts the dissemination of information comprising:
a microprocessor; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to execute:
an obfuscation module that detects that sensitive information displayed within a user interface based on touch input should be one or more of hidden, obfuscated, or replaced; and
when a device is handed from a first party allowed to see the sensitive information to a second party, the obfuscation module:
performs the one or more of hiding, obfuscating, or replacing of the sensitive information within the user interface until the identity of the second party is confirmed, wherein performing the one or more of hiding, obfuscating, or replacing the sensitive information is based on detecting when the device changes hands from the first party allowed to see the sensitive information to the second party; and  
reconfigures information other than the sensitive information by adding misleading information until the identity of the second party is confirmed.  

In addition to appeal remarks filed 7/02/2021 and reply brief 11/20/2019, the prior arts of record including the newly cited prior arts when taken individually or in combination do not 
At best the prior arts of record, specifically, Klein (2013/0191908 A1) teaches blocking access to selected applications by unauthorized users (see ¶20, ¶90) Klein further teaches authentication based on whos holding the device (see ¶113) Klein further teaches detecting orientation, motion and other signals (see ¶73-¶77). Poon (2013/0023234 A1) teaches displaying misleading information to unauthorized users (see ¶2)
Newly cited art Yajima et al. (US 20080305771 A1) teaches placing a device in an unusable state base on sensors including cover sensor and temperature that detects holding (see ¶37-¶39 and ¶87). Jung (US 20120212430 A1) teaches mobile terminal case that effects lock mode (see ¶8)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 26 as a whole.
Thus, claims 1, 11 and 26 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BEAU D SPRATT/Primary Examiner, Art Unit 2143